Title: To Benjamin Franklin from Palteau de Veimerange, 23 September 1781
From: Palteau de Veimerange, Gabriel-Claude
To: Franklin, Benjamin


Monsieur,
Paris Le 23. 7bre. 1781
Dès que Vôtre Excellence juge convenable de ne rien changer aux arrangemens qui avoient été faits par M. le Colonel Laurens, pour l’Examen et réception, ainsi que pour constater la remise et l’Embarquement des Effets destinés pour le Service des Etats unis de L’Amérique M. de Corny, Commissaire principal des guerres, et M. Bertier, Commissaire ordinaire, continueront de S’en occuper. Vous pouvés être assuré qu’ils S’en acquitteront avec beaucoup de zèle et d’exactitude.
Conformément à vos intentions, Monsieur, les Effets et marchandises dont il S’agit Seront dirigés Sur Boston, et adressés à l’agent du Congrès dont je vous prie de vouloir bien me faire Connoitre le nom.
J’ai l’honneur d’être avec un respectueux attachement, Monsieur, Vôtre très humble Et très obéissant Serviteur
Veimerange
M. franklin./.
 
Notation: Veimerange 23. 7bre. 1781.
